number release date id office uilc cca_2009031117162015 ----------------------- 409a from -------------------- sent wednesday date pm to --------------------- cc subject 409a regarding our phone conversation i could find the language that i described to you however i would argue that sec_409a provides that amount deferred under a nonqualified_deferred_compensation_plan are included in gross_income sec_409a is not dependent on other provisions generally rather it provides its own set of rules sec_409a supersedes the general rules with respect to constructive receipt that exist under sec_451 and under case law see sec_409a providing that earlier inclusion may be required under other provisions and that amounts that are includable under sec_409a are not again included in gross_income where includable under another provision at some later date therefore sec_409a and the regulations thereunder operate independently from sec_451 and sec_83 except where otherwise specifically provided the following from notice_2008_113 indicates that an option that is exercised cannot be corrected for sec_409a purposes even if it is corrected in the same taxable_year d correction of exercise price of otherwise excluded_stock right sec_1 relief for amounts to which iv d applies if this iv d applies to a stock right the stock right is treated from the date of grant as not providing for a deferral of compensation_for purposes of sec_409a amounts to which iv d applies this iv d applies if during a service provider's taxable_year a failure occurs that is described in iv d a and the requirements of iv d b are met a a failure is described in this iv d a if under the terms of a stock right the stock right would not provide for a deferral of compensation under sec_1_409a-1 excluded_stock options or sec_1_409a-1 excluded_stock appreciation rights except that the exercise price of the stock right is erroneously established at less than the fair_market_value of the underlying stock on the date of grant b before the stock right is exercised and not later than the last day of the service provider's taxable_year in which the service_recipient granted the service provider the stock right the exercise price is reset to an amount not less than the fair_market_value of the underlying stock on the date of grant example in the following example it is assumed that employee is an individual whose taxable_year is the calendar_year and employee and employer both satisfy the applicable_requirements of iii and ix of this notice example on date employer grants employee a stock_option to purchase shares of stock and the stock_option otherwise would not provide for a deferral of compensation_for purposes of sec_409a except that due to an error the exercise price is set at an amount below the fair_market_value of the stock on date on date employee partially exercises the stock_option and purchase sec_40 shares but retains a stock_option to purchase shares provided that before the earlier of date or the exercise of the remaining stock_option to purchase shares the exercise price of the stock_option to purchase shares is reset to a price at or above the fair_market_value of the underlying stock on date the stock_option to purchase shares may qualify for the relief provided in this section because the exercise price was not reset before the exercise on date the portion of the stock_option that was exercised to purchase shares is not eligible for the relief provided in this section the sec_409a regulations provide that options issued at a discount are considered nonqualified_deferred_compensation for purposes of sec_409a stock_options stock appreciation rights and other equity-based compensation-- i stock rights-- a nonstatutory stock_options not providing for the deferral of compensation an option to purchase service_recipient stock does not provide for a deferral of compensation if-- the exercise price may never be less than the fair_market_value of the underlying stock disregarding lapse restrictions as defined in sec_1_83-3 on the date the option is granted and the number of shares subject_to the option is fixed on the original date of grant of the option
